Citation Nr: 0816960	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1999 to May 1999.  He had additional periods of 
inactive duty for training in 1999, 2000, and 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Jurisdiction over the claims file 
subsequently was transferred to the RO in Buffalo, New York.

In July 2006, the appellant failed to appear without 
explanation for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Accordingly, his request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

When this case was before the Board in August 2006, it was 
remanded for further development.  The case now has been 
returned for further appellate action.


FINDING OF FACT

The appellant does not have a chronic back disability that is 
etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in July 
2003, prior to its initial adjudication of the claim.  
Although this letter did not specifically inform him that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, in a February 2007 letter, he was informed that 
he should submit any pertinent evidence in his possession.

The appellant was provided with appropriate notice concerning 
the effective-date and disability-evaluation elements of his 
claim in a letter mailed in February 2007.  Although this 
notice was provided after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

With respect to the duty to assist, the record reflects that 
the appellant repeatedly failed to report for VA 
examinations.  After concluding that the appellant had good 
cause for missing two prior examinations, the Board remanded 
the case in August 2006 so that another examination could be 
scheduled.  The Appeals Management Center (AMC) arranged for 
the appellant to undergo a new examination in September 2007.  
The appellant failed to report for this examination, but the 
record reflects that one of the three notice letters mailed 
to the appellant had been returned by the United States 
Postal Service as undeliverable.  The AMC then scheduled a 
new examination in early October 2007, but the appellant 
cancelled it because it conflicted with his work obligations.  
Two additional examinations were scheduled in late October 
2007 and December 2007, but the appellant failed to report 
for either examination.

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of claimants to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the record shows that the appellant failed to apprise 
VA of his current address.  The AMC, however, made 
considerable efforts to ensure that he was afforded the 
opportunity to undergo a VA examination and mailed copies to 
several addresses contained in the claims file to ensure that 
the appellant received them.  Although some notice letters 
were returned as undeliverable, the appellant's cancellation 
of the early October 2007 examination indicates that he 
received adequate notice of that examination.  In addition, 
the notice letter pertaining to the December 2007 examination 
has not been returned.  In light of the AMC's repeated 
attempts to provide the appellant with the required notice 
and the appellant's failure to report for the examinations 
for which he received notice, the Board will decide the claim 
based on the evidence of record.

The Board notes that service medical records and private 
treatment records have been obtained.  Neither the appellant 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110; 38 C.F.R. §§ 3.6, 3.303.  Service connection also may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

As noted above, the evidence available to evaluate the 
appellant's service connection claims has been significantly 
affected by his failure to undergo VA examinations.  In 
accordance with 38 C.F.R. § 3.655 (2007), therefore, the 
Board will decide the claims based on the evidence currently 
of record.

The appellant contends that service connection is warranted 
for a back disability because it is related to a back injury 
he sustained during basic training.  The medical evidence of 
record, however, does not establish that the appellant has a 
chronic back disability that is related to service.

Service medical records show that the appellant's spine was 
clinically evaluated as normal at a medical examination 
conducted for the purpose of enlistment in November 1998.  
Records dated from March 1999 and May 1999 document numerous 
complaints of back pain, which the appellant attributed to 
falling from a rope during basic training.  During this 
period, diagnostic assessments of lumbar paraspinal 
musculature strain, musculoskeletal back pain, and low back 
pain were rendered.  Repeated physical examinations yielded 
normal findings, although tenderness to palpation of the 
paraspinal area occasionally was noted.  A single instance of 
decreased range of motion also was noted in March 1999, but 
the appellant's health care provider attributed this finding 
to a lack of effort on the appellant's part.  The health care 
provider also stated that the physical findings were 
inconsistent with the appellant's subjective complaints.  

In a report of medical examination prepared in February 2002, 
the appellant's spine was clinically evaluated as abnormal 
based on his continued complaints of back pain.  A diagnosis 
of chronic low back pain was rendered.  In September 2002, a 
Medical Duty Review Board (MDRB) evaluated the appellant's 
medical history and determined that he was unfit for 
retention.  The MDRB explained that the appellant did not 
participate in certain activities, including the Army 
Physical Fitness Test, because of his chronic back pain.

In sum, service medical records reflect that the appellant 
repeatedly complained of chronic back pain but that no 
diagnosis of a chronic back disability was rendered.  The 
Board notes that in March 1999 the appellant was given an 
assessment of lumbar paraspinal musculature strain, but this 
condition appears to have resolved since it is not included 
in any subsequent medical records or noted in the report of 
the MDRB.  The only consistent diagnosis reflected in the 
service medical records is chronic musculoskeletal or low 
back pain.  The Board notes, however, that pain alone, 
without a diagnosis of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The only medical evidence of record that could be used to 
establish the existence of a chronic back disability is a 
July 2002 letter from the appellant's private physician.  In 
this letter, the physician states that the appellant has 
mechanical low back syndrome, which interferes with his 
ability to perform repetitive motions or lift objects that 
weigh more than 25 pounds.  The Board has considered this 
letter and weighed its credibility and probative value 
against the only other medical evidence of record, the 
appellant's service medical records.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  After careful consideration, the Board 
concludes that the July 2002 letter is insufficient to 
establish the presence of a chronic disability.  It does not 
indicate what symptomatology the appellant's mechanical low 
back syndrome entails, to include whether it consists of any 
manifestation besides pain.  The letter also does not include 
any supporting medical evidence, such as the objective 
findings of physical examination or X-ray studies.  

In sum, the Board finds that the medical evidence of record 
does not establish that the appellant has a chronic back 
disability that is related to active service.  Service 
medical records contain no diagnosis of a back disability 
besides chronic back pain, for which service connection may 
not be granted.  Moreover, the July 2002 letter provides 
insufficient information to substantiate the presence of a 
chronic back disability.  The Board acknowledges the 
appellant's complaints of back pain and notes that he is 
competent to report such observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, since 
the medical evidence of record does not establish the 
existence of a chronic back disability, his claim for service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Finally, the Board notes that the July 2002 letter states 
that the appellant has mild scoliosis.  Although the letter 
does not explain the basis for this diagnosis or include any 
supporting medical evidence, the Board has considered whether 
service connection is warranted for mild scoliosis.  Service 
medical records contain no evidence of scoliosis, and the 
February 2002 report of medical examination notes the 
appellant's complaints of back pain as the only spinal 
abnormality present.  Moreover, although the July 2002 letter 
states that the appellant has mild scoliosis, it does not 
indicate whether this condition is related active service or 
even whether it is related to a disease or injury.  
Accordingly, in the absence of any evidence establishing a 
relationship between the appellant's scoliosis and service, 
service connection is not warranted.


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


